In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated August 8, 1996, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The physician’s affirmation and medical report submitted by *682the defendant in support of his motion for summary judgment demonstrated that the plaintiff sustained a limitation in the range of motion in his cervical, dorsal, and lumbosacral spine which, under certain circumstances, may constitute a serious injury (see, Bates v Peeples, 171 AD2d 635). Nevertheless, the plaintiff failed to demonstrate that the 1991 accident was a proximate cause of the claimed spinal injuries (see, Cacaccio v Martin, 235 AD2d 384; Waaland v Weiss, 228 AD2d 435; Beckett v Conte, 176 AD2d 774). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.